People ex rel. Brill v Sposato (2017 NY Slip Op 02440)





People ex rel. Brill v Sposato


2017 NY Slip Op 02440


Decided on March 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
FRANCESCA E. CONNOLLY, JJ.


2017-01076

[*1]The People of the State of New York, ex rel. Peter Brill, on behalf of Steven Ryan, petitioner, 
vMichael J. Sposato, etc., et al., respondents.


Brill Legal Group, P.C., Hempstead, NY (Peter E. Brill petitioner pro se), for petitioner.
Carnell T. Foskey, County Attorney, Mineola, NY (Andrew R. Scott of counsel), for respondent Michael J. Sposato, Nassau County Sheriff.
Madeline Singas, District Attorney, Mineola, NY (Monica M.C. Leiter of counsel), respondent pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release the petitioner from incarceration upon his conviction of a violation of probation under Nassau County S.C.I. No. 877N-12.
ADJUDGED that the writ is dismissed, without costs or disbursements.
Under the circumstances presented, the petitioner is not entitled to relief in a habeas corpus proceeding (see CPL 460.50; People ex rel. Vogelfang v Perez, 66 AD3d 1052).
HALL, J.P., AUSTIN, SGROI and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court